Title: Thomas L. McKenney to James Madison, 18 March 1826
From: McKenney, Thomas L.
To: Madison, James


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Department of WarOffice of In. Affairs 
                                
                                March 18th 1826
                            
                        
                        I enclose you part of a document relating to the Civilization of the Indians. The Secretary’s report was
                            printed first, by mistake, of the Committee, and not both together—and I have none of the copies. It appeared in the
                            News-Papers. Very truly yr. Ob. Sert
                        
                            
                                Tho: L: McKenney
                            
                        
                    